Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 09, 2014

The Court of Appeals hereby passes the following order:

A14A1226. MARSHALL v. OCWEN LOAN SERVICING LLC et al.

      This case is before us on the appellees’ motion to dismiss, which, for the
following reasons, is hereby granted.
      The record shows that on October 9, 2013, the trial court dismissed the
appellant’s complaint for failure to state a claim. On October 30, 2013, the appellant
filed a notice of appeal. On January 6, 2014, the trial court dismissed the appeal under
OCGA § 5-6-48 (c), due to the appellant’s failure to pay court costs. See Kelly v.
Dawson, 282 Ga. 189 (646 SE2d 53) (2007) (delay in excess of 30 days prima facie
unreasonable). The appellant then filed this appeal, challenging the merits of the
order dismissing the complaint for failure to state a claim, but raising no challenge
to the dismissal of the appeal.
      When a trial court properly dismisses an appeal under OCGA § 5-6-48 (c),
appellate courts will not address the merits of the case. Propst v. Morgan, 288 Ga.
862, 863 (708 SE2d 291) (2011). Such a dismissal of an appeal may be reversed only
upon a showing of an abuse of discretion. Rois-Mendez v. Stamps, 312 Ga. App. 136,
138 (717 SE2d 718) (2011). Here, the appellant has made no attempt to show an
abuse of discretion, neither responding to the motion to dismiss nor alleging any error
in the dismissal of the appeal. Because the appellant has not shown an abuse of
discretion, we must presume that the trial court correctly dismissed the appeal. See
Kirkendall v. Decker, 271 Ga. 189, 191 (516 SE2d 73) (1999) (absent contrary
showing, there is a presumption in favor of the regularity of court proceedings).
Accordingly, there is nothing for us to review and the appeal is hereby dismissed.
Court of Appeals of the State of Georgia
                                     10/09/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.